Citation Nr: 9917945	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for spondylolysis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to August 
1964.

Service connection was granted for spondylolysis by a 
February 1965 rating decision.  A 20 percent disability 
rating was assigned, effective August 15, 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to a 
disability rating in excess of 20 percent.  A 40 percent 
disability rating was subsequently assigned by a June 1997 
rating decision, and was effective March 10, 1992.

During the course of this appeal, the veteran moved and the 
RO in Manchester, New Hampshire, now has jurisdiction over 
this appeal.

The veteran and his spouse provided testimony at a personal 
hearing before the RO in March 1994, a transcript of which is 
of record.

This matter was previously before the Board in April 1996, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
April 1996 remand.  Medical records were obtained from health 
care providers who have treated the veteran for his back 
disorder, records were obtained from August 1988 concerning 
the veteran's treatment for his work-related hernia, and he 
has been accorded VA orthopedic and neurologic examinations.  
The VA Medical Center in Running Springs, California, 
reported that the facility had no records concerning the 
veteran for the years 1976 to 1977.  Furthermore, the Board 
notes that the purpose of obtaining records from 1976 was to 
determine whether the veteran's current symptomatology was 
due to intercurrent back injuries, and, if so, could be 
disassociated from his service-connected spondylolysis.  
However, subsequent development, including a June 1996 VA 
examination, shows that such a disassociation is not 
possible.  Therefore, these records are not pertinent to 
determining the current nature and severity of the veteran's 
back disorder.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
Accordingly, a new remand is not required to comply with 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the veteran submitted a Notice of 
Disagreement to an October 1997 rating decision which granted 
service connection for a depressive disorder, evaluated as 50 
percent disabling, effective October 17, 1996.  A Statement 
of the Case was issued to the veteran in July 1998.  The 
issues were identified as entitlement to a disability rating 
in excess of 50 percent for the depressive disorder, and 
entitlement to an effective date earlier than October 17, 
1996, for a grant of service connection for the depressive 
disorder.  Nothing that can qualify as a Substantive Appeal 
was submitted by the veteran within the period of time 
prescribed by law.  Accordingly, the Board does not have 
jurisdiction to address these issues.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1998).

It is further noted that the veteran was granted a total 
rating based on individual unemployability by a January 1998 
rating decision.  Although this rating was initially 
effective June 16, 1997, a July 1998 rating decision granted 
an earlier effective date of October 16, 1996.  


FINDINGS OF FACT

The veteran's back disorder is not manifest by pronounced 
symptoms, that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for a back disorder has not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for spondylolysis 
by a February 1965 rating decision.  It was noted that the 
veteran's induction examination was negative, and that he 
first sought treatment for back pain during service in June 
1964.  The veteran related that he was injured when he fell 
in the latrine.  X-ray conducted at this time showed a 
congenital deformity at L5.  It was concluded that the in-
service injury aggravated this congenital back deformity, and 
service connection was granted on that basis.  A 20 percent 
disability rating was assigned, effective August 15, 1964.  
This evaluation was confirmed by subsequent rating decisions 
dated in December 1965 and July 1968.

The veteran's current claim for an increased disability 
evaluation was received by the RO in March 1992.  At that 
time, he reported that he had had back surgery in 1990.  He 
also stated that his back pain now radiated into his legs and 
feet, and that this occurred four to five times a month.

Private medical records were subsequently obtained from Dr. 
T. Gray, which covered the period from April 1990 to February 
1992.  These records show treatment for low back and 
bilateral leg pain.

Also on file are private medical records from the First 
Western Medical Group which consist of a September 1991 
orthopedic examination, and an April 1992 psychiatric 
examination.  These records note that the veteran had back 
surgery in April 1990 by Dr. T. Gray.  It was further noted 
that the orthopedic examination was for reevaluation of work-
related injuries.  Specifically, there were two work-related 
injuries reported by the veteran.  The first was a left ankle 
injury that occurred in December 1985.  The second occurred 
in July 1988, when he was lifting a 75 pound roll of wire and 
developed a pulling sensation in his left groin.  He was 
diagnosed with a left hernia, and had an operation in August 
1988.  After surgery, he awoke and noticed pain and soreness 
in his right hip and back area.  As a result, an MRI, EMG, 
and X-rays were conducted, and the veteran was told he had a 
pinched nerve in his lower back and needed surgery.  The 
veteran described constant, severe pain in his low back, 
groin, and down both legs to his feet.  He reported that the 
pain was present regardless of his circumstances, but that 
certain movements did increase the pain.  On examination, it 
was noted that the veteran walked slowly with a cane in his 
right hand.  A well-healed low lumbar scar was noted.  The 
scar was found to be tender and somewhat fixated in its upper 
portions.  The area was tender to palpation and at the 
sacroiliac joints, bilaterally.  On range of motion testing, 
it was noted that the veteran could only flex 15 degrees with 
holding the lumbar curvature.  Extension of less that 10 
degrees was partially relieving, beyond that it was painful.  
Lateral bending to the left was painful at 10 degrees, while 
20 degrees to the right was partially relieving.  Rotation 
was not attempted.  Heel and toe walking were noted to be 
painful.   Straight leg raising, while sitting, was full.  
Supine, it was restricted to 45 degrees, bilaterally, by 
pain.  Motor examination was normal.  Sensory examination 
revealed normal appreciation of pinprick.  Patellae and 
Achilles tendon reflexes were both 2+/2+.  Based on the 
foregoing, the examiner diagnosed lumbar trauma of unclear 
derivation which, according to the veteran, occurred in the 
immediate post-operative period for his hernia repair; and 
status post lumbar surgery using a Wiltsie fixation device.

In a September 1992 rating decision, the RO confirmed and 
continued the 20 percent disability rating for the veteran's 
spondylolysis.  The RO found that the medical records showed 
that the veteran's current back problems were due to an 
intercurrent back injury.  Therefore, there was no basis to 
increased the assigned rating for the service-connected back 
disability.  The veteran appealed this decision to the Board.

The veteran and his spouse provided testimony at a personal 
hearing before the RO in March 1994.  He testified that he 
last worked six years earlier as a retail sales clerk, at 
which point he developed a hernia.  However, the veteran 
testified that he did not have a work-related back injury.  
He also testified that he had back surgery in 1990.  
Regarding his current symptomatology, he testified that he 
had constant pain that radiated from his low back and groin 
to his legs and feet.  He described the pain in his back and 
groin as sharp, while the pain in his legs and feet was dull.  
Additionally, he testified that he had trouble sleeping, and 
occasional muscle spasms.  The veteran stated that he wore a 
brace as needed, that he was currently on medication, and 
that he always had to use his cane.  He testified that he 
could walk about 100 feet and back, and that he experienced 
discomfort while sitting.  Moreover, he testified that he was 
currently receiving compensation from the Social Security 
Administration (SSA) because of his back disorder.  Further, 
he was reportedly told that he could not go back to work 
because of his back disorder.  

Additional private medical records were added to the file 
which showed treatment for back pain.

The case came before the Board in April 1996.  At that time, 
the Board remanded for the RO to obtain additional records, 
including records from the SSA regarding the veteran's claim 
for disability benefits.  Further, the RO was to schedule the 
veteran for orthopedic and neurologic examinations to 
determine the nature and severity of all impairment resulting 
from the service-connected back disorder, to include 
functional loss due to pain on use or during flare-ups.  
Among other things, the examiners were to express an opinion 
as to whether any injury to the veteran's back following 
service had resulted in permanent aggravation of the 
veteran's back disability.  If it was determined that there 
had been an aggravation, the examiners were to indicate the 
extent to which the veteran's current symptoms had resulted 
from the intercurrent injuries.  If it was not possible to 
differentiate the symptomatology due to any intercurrent 
injuries as opposed to the service-connected spondylolysis, 
the examiners were to so state.

A VA examination for diseases/injuries of the spine was 
accorded to the veteran in June 1996.  The examiner noted 
that the veteran entered using a cane.  The veteran's past 
medical history was also noted.  On physical examination, it 
was noted that the veteran was allowed to stand in his normal 
posture.  It was found that his hip joints were flexed 15 
degrees and his knee joints at 10 degrees.  Iliac crests were 
noted to be equal distant from and parallel to the floor.  
His shoulders were even.  "[P]erilumbar spasticity palpated" 
was noted, bilaterally.  There was also a 5 and 1/2 inch 
midsagittal scar overlying the lumbosacral spine.  Knee and 
ankle jerks were both  2+ "normoreactive" bilaterally.  The 
examiner also found that all motors in the lower extremity, 
flexors, extensors, abductors, and adductors were "5 
normal."  Further, the examiner stated that on examination 
of the back there was no other abnormality noted except what 
was listed above.  Also, there was no spasticity felt in the 
back.  Range of motion, "using goniometry," was as follows: 
forward flexion, "femorosacral" was 30 degrees; thoracodorsal 
30 degrees with finger tips to mid-thigh level; backward 
extension to 25 degrees; left and right lateral flexion to 20 
degrees; and left and right rotation to 25 degrees.  The 
examiner noted that there were pain exclamations throughout 
the examination.  Nevertheless, the examiner noted that there 
were no neurologic defects, and that both reflexes and muscle 
strength were "normoreactive."

X-rays showed moderate degenerative joint disease of both hip 
joints and sacroiliac joints.  Further, it was noted that the 
hip joints were without evidence of fracture, dislocation, or 
evidence of aseptic necrosis of the right femoral head.  The 
left femoral head also showed no evidence of aseptic 
necrosis.  It was also noted that the veteran was status-post 
laminectomy at L4-5 with metallic fixation device in place at 
L4-5 which showed no appreciable interval change since the X-
rays taken in February 1993.  There was "anterolisthesis" of 
L5 and S1, also essentially unchanged.

Based on the foregoing, the examiner diagnosed status 
following surgery for herniated disc L5-S1.  The examiner 
also stated that it was felt that the veteran was limited to 
sedentary type work because of his service-connected back 
disorder.  The veteran was to avoid bending, squatting, 
kneeling, crawling, and lifting.  He was to also avoid going 
up and down stairs, and not use ladders.  Walking on rough 
and uneven surfaces was to be avoided as well.  As far as 
work was concerned, the examiner opined that he should be 
able to sit at a bench or table where he did not have to 
reach.  The veteran would also be able to get up and move 
around, or to sit down as he determined necessary.  The 
examiner also noted that the veteran did have some limitation 
of range of motion of the back, and that it was expected he 
would have fatigability and weakened movement.  However, it 
was noted that there was no evidence of muscle atrophy, or 
welling and pain of the back, due to more or less movement.  
Beyond the extremes, there would be expected to be pain.  
Finally, the examiner indicated that it was not possible, 
based on the results of the examination, to differentiate 
what symptomatology was due to the service-connected back 
disorder and any post-service back injury; such an 
apportionment would be speculative.

Records were received from the SSA in October 1996, which 
included medical records showing treatment for back pain.  

VA examinations of the peripheral nerves and spine were 
accorded to the veteran in April 1997.

At the VA peripheral nerves examination, the veteran reported 
that since his in-service injury he had had sharp back pain, 
radiating to the right buttock, right groin, right thigh, 
right lower leg, and onto the tope of the foot, toes one and 
two.  He reported that, at times, he felt like he was sitting 
in hot water on his right buttock.  Mentally, he stated that 
the back pain increased his stress level wherein he could not 
read or concentrate.  Physically, he stated that he had not 
worked for eight and one-half years.  Also, he could not 
exercise, and, therefore, he had put on weight.  The veteran 
also stated that he felt on edge all the time.  Further, he 
reported a poor sleep pattern, and that he slept in a Lazy 
Boy chair.  He reportedly could not do hobbies.  
Additionally, he stated that it was difficult to have sex due 
to back pain.  He stated that the medications did not work 
any more.  It was also noted that he had lumbar surgery seven 
years earlier.

On neurologic examination, it was noted that the veteran 
walked with a stiff back, mildly "circumducting" the right 
leg.  On straight leg raising, the right was to 85 degrees 
before he felt pain in his right back.  On the left, he was 
able to straight-leg raise to 90 degrees without problems.  
Reflexes were found to be mildly diminished at the right 
quadriceps and right "gastroc," and normal on the left.  
Muscle strength was still intact, "testing muscles of the 
right leg enervated by C2-S1."  There was no focal sensory 
loss detected in the right foot in an L5 or S1 distribution.  
In regard to diagnostic and clinical test results, the 
examiner noted that a July 1996 computerized tomography 
myelogram revealed grade I spondylolisthesis, mild defects at 
L3-4, L2-3, and L1-2 with disc bulging, mild compression 
fracture at L5, mild narrowing of the L3-4 canal.  There was 
no evidence of nerve root compression.  The examiner also 
noted that a May 1994 MRI of the lumbar spine revealed 
spondylolisthesis from L1-2, L2-3, and minimal narrowing at 
L2-3.  It was further noted that a July 1994 electromyogram 
revealed normal electromyogram with no evidence of 
radiculopathy, nor peripheral neuropathy.  A subsequent 
electromyogram, dated in July 1995, also revealed normal 
electromyogram and nerve conduction studies.  There was no 
evidence of radiculopathy, pleopathy, peripheral neuropathy, 
or focal neuropathy.  Based on the foregoing, the examiner 
concluded that, symptomatically, the veteran demonstrated a 
chronic low back pain syndrome, which was most likely 
mechanical in nature with features of right L5 radiculopathy.  
Moreover, the examiner stated that the studies conducted to 
that time did not demonstrate any lumbar disc compression, 
nor electrophysiological evidence of a radiculopathy or 
plexopathy.

At the VA spine examination, it was noted that the veteran 
complained of an "8/10 pain" which was constant and 
unrelenting, although it was stated he might have good and 
bad days.  It was further noted that he did not have the 
standard flare-ups and then resolution to period of tolerable 
pain.  The veteran also complained of difficulty sleeping.  
Additionally, he complained of pain which was primarily down 
the right but also the left lower extremity.  He stated that 
the only relief he got was with medication.  Further, he 
reported that his pain was worse if he did any prolonged 
sitting or standing.  He stated that he was unable to lay on 
his back, his left side, or his stomach.  When asked what 
kind of limitations he had, he reported that he was unable to 
do anything.  For example, he reported that he loved to go 
fishing, but that after an hour he would have to stop and go 
home because of pain.  He also reported that he used to enjoy 
doing leather work, but was unable to do this anymore because 
of pain.  The veteran reported that he was able to walk on 
level ground approximately one block without having to stop 
because of the pain.  It was also noted that the veteran used 
a cane.

On examination, the examiner noted that the veteran had a 
slightly hunched posture, but no significant abnormalities.  
The examiner also noted that the veteran guarded the motion 
of his lumbar spine.  There was no evidence of any fixed 
deformity.  Further, the musculature of the veteran's back 
revealed that he had paraspinal muscle spasms of a moderate 
degree.  Range of motion was as follows: forward flexion of 
30 degrees; backward extension of 10 degrees; left lateral 
flexion of 30 degrees; right lateral flexion of 50 degrees; 
left rotation of 30 degrees; and right rotation of 40 
degrees.  It was noted that the veteran did have some pain 
with range of motion.  The examiner found that the veteran 
was negative straight leg raise.  There were no other signs 
of neurologic involvement.  Both the veteran's motor and 
sensory examination were found to be within normal limits.  
The veteran exhibited 2+ deep tendon reflexes.  The examiner 
noted that the veteran had a previous computerized tomography 
scan myelogram of the spine which showed an L4-5 laminectomy 
with an L4-S1 fusion.  Also, he had a Grade I 
spondylolisthesis at this level.  Above this level he was 
shown to have mild disc bulges at L1-2, L2-3, and L3-4 with 
congenital narrowing of the canal at L3-4 to 1.15 cm.  
Moreover, he had some degenerative facet disease at the L3-4 
level.  There was no definite demonstration of nerve root 
impingement.

Based on the foregoing, the examiner diagnosed status-post 
lumbar decompression and fusion, as well as failed back 
syndrome.  Furthermore, the examiner stated that it was 
difficult to exactly comment on the severity of the veteran's 
impairment.  It was noted that in his history, the veteran 
reported that he was markedly limited.  Also, on range of 
motion testing, he was markedly limited because of his 
complaints of pain.  The examiner stated that he believed the 
veteran did have some pain originating in his back, but 
whether or not this limited the veteran to the extent 
reported was hard to say.  It was noted that the veteran did 
not have any significant pain flare-ups, but that he had 
pain, for the most part, in a fairly constant fashion.  The 
examiner noted that he had been asked whether the was the 
presence or absence of less movement than normal.  In regard 
to this question, the examiner stated that the veteran's 
range of motion was certainly limited; he certainly had less 
motion than normal through his lumbar spine.  However, this 
was limited by his expression of pain, and by how far he 
voluntarily flexed, extended, and laterally bended.  There 
was no more movement than normal, and there was no definite 
instability or signs of instability.  Further, there were no 
signs of weakened movement.  The examiner stated that 
excessive fatigability was certainly the case.  Additionally, 
the examiner found that the veteran was overall out of shape.  
Whether or not his back caused excess fatigability, the 
examiner opined was to a slight degree.  Moreover, it was 
noted that there was no "uncoordination," muscle atrophy, or 
swelling present.  There was some pain with range of motion.  
The examiner opined that the amount of pain and limitation 
that the veteran expressed seemed to be more significant than 
one would customarily expect to see with this pathology.  
Regarding the degree to which the weakness, pain, or other 
symptoms affect the veteran's ordinary activities, the 
examiner found that, assuming the amount of discomfort 
portrayed on examination and the limitation expressed, the 
veteran's activities were markedly limited.  The examiner 
noted that the veteran did not give a history of an injury 
following his time in service.

A new VA spine examination was accorded to the veteran in 
March 1998.  The examiner noted that the veteran's C-file was 
available and was reviewed prior to the examination.  At the 
examination, the veteran reported that he could not do 
anything because of his back pain.  He reported that his pain 
had worsened since his back surgery, with right groin, low 
back, and hip pain radiating into his foot with occasional 
pain into his left foot.  The veteran also reported that 
physical therapy made his pain worse.  He described an 
aching, knife-like pain, intermittently.  The pain was 
reportedly worse with walking.  It was noted that the veteran 
used a cane.  Additionally, the veteran reported that his 
pain was exacerbated by prolonged sitting, and that his feet 
would go to sleep in this position.

On examination, the examiner found that the veteran had no 
postural abnormalities, and that his musculature was fair.  
His motor strength was 5/5 for his bilateral EHL, tibialis 
anterior, "gastrosoleus," and knee flexion and extension.  
Light touch was slightly decreased over the right L5 
distribution, otherwise, it was intact L4-S1 for his 
bilateral lower extremities.  His Achilles and patellar 
reflexes were 2+.  Additionally, he was found to be tender to 
palpation over the right sacroiliac joint.  Range of motion 
was as follows: forward flexion 40 degrees; backward 
extension 20 degrees; right and left lateral flexion to 25 
degrees; and right and left rotation to 30 degrees.  Straight 
leg raising was negative except for pain in the veteran's low 
back.  The examiner also noted that X-rays of the veteran's 
back showed an L4-S1 posterior spinal instrumentation and 
fusion with L4-5 laminectomy and a Grade I L5-S1 
spondylolisthesis.  It was further noted that the July 1996 
CT myelogram showed the Grade I spondylolisthesis with 
minimal disc bulges and no "neuroforaminal" compression.  
Additionally, EMGs conducted in 1994 and 1995 were negative.  

Based on the foregoing, the examiner diagnosed status-post 
L4-5 laminectomy and L4-S1 posterior spinal instrumentation 
and fusion with essentially no clinical signs of 
radiculopathy other than very slight subjective decreased 
sensation over one dermatome.  The examiner reemphasized that 
the veteran's straight leg raising was negative.  Moreover, 
the examiner found that the veteran's limitation of motion 
did not coincide with the otherwise normal neurological 
findings.  The examiner opined that this, along with the 
veteran's stable instrumentation and construct, showed that 
the veteran's spondylolisthesis was a very minimal Grade I.  
Further, given the veteran's negative straight leg raising, 
and the fact that his motor strength was intact, the examiner 
found that the veteran's back should not prevent him from 
doing any sedentary type work.  Also, the examiner opined 
that the veteran might be able to do light lifting.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran's back disorder is currently rated pursuant to 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code Diagnostic 
Code 5295, which provides criteria for the evaluation of 
lumbosacral strain.  The veteran's back disability could also 
be rated under Diagnostic Code 5292, which provides for the 
evaluation of limitation of motion of the lumbar spine.  
However, neither of these Codes provides for an evaluation in 
excess of 40 percent.

Other potentially applicable criteria are found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998) for intervertebral disc 
syndrome.  Severe symptoms, with recurring attacks and 
intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his back disorder is more disabling than 
contemplated by the current evaluation.  Therefore, his claim 
for an increased evaluation is well-grounded.  VA has 
accorded the veteran several examinations in relation to this 
claim, and obtained medical records pertaining to the 
treatment he has received for his back problems.  There does 
not appear to be any pertinent medical evidence that is not 
of record or requested by the RO.  Thus, the Board finds that 
VA has fulfilled its duty to assist the veteran in developing 
the facts pertinent to his claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In the instant case, the Board finds that the medical 
evidence does not show that the veteran is entitled to a 
disability rating in excess of 40 percent for his 
spondylolysis.  The Board acknowledges that the veteran has 
asserted his spondylolysis is manifest by constant pain, with 
no intermittent relief.  However, the evidence does not show 
that the veteran's back problems are compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  Granted, the 
April 1997 VA spine examiner found that the musculature of 
the veteran's spine indicated paraspinal muscle spasms, but 
no such findings were made on any of the other VA 
examinations.  Moreover, the June 1996 VA examiner found no 
neurologic defects.  The April 1997 VA peripheral nerves 
examiner found that the diagnostic and clinical studies did 
not demonstrate any lumbar disc compression, nor 
electrophysiological evidence of a radiculopathy or 
plexopathy.  Finally, the March 1998 VA examiner found no 
clinical signs of radiculopathy other than very slight 
subjective decreased sensation over one dermatome.  

Furthermore, the Board finds that the medical evidence does 
not indicate pronounced symptoms.  This finding is supported 
by the March 1998 VA examiner's conclusion that the veteran's 
limitation of motion did not coincide with the otherwise 
normal neurological findings, as well as his opinion that 
this, along with the veteran's stable instrumentation and 
construct, showed that the veteran's spondylolisthesis was a 
very minimal Grade I. 

The Board notes that it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they do not permit a schedular rating in 
excess of 40 percent.  These regulations are appropriate 
since the veteran's disability is manifest by pain with 
resulting functional impairment of his back.  Despite these 
subjective complaints, the record does not contain evidence 
by which it can be factually ascertained that there is 
functional impairment attributable to the spondylolysis which 
would warrant a rating in excess of the 40 percent rating 
currently in effect.  Also, the evidence on file does not 
show that crepitation is present.  Therefore, the factors to 
be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide any basis for a rating in excess of 40 
percent.

For the reasons stated above, the Board concludes that the 
evidence does not meet or nearly approximate the criteria 
necessary for a disability rating in excess of 40 percent 
under the applicable rating criteria.  See 38 C.F.R. § 4.71a.  
Accordingly, his claim must be denied.




ORDER

Entitlement to a disability rating in excess of 40 percent 
for spondylolysis is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

